Per Curiam.
The decree of the court of chancery is affirmed, for the reasons stated by the vice-chancellor in his opinion which is not to be taken as deciding that the funds in controversy were not charged with a trust in the hands of the respondents, as a superficial reading might indicate, but rather as defining the class of persons for whose benefit such trust exists, while denying that it exists for the .benefit of a certain other class.
No. 26—
For affirmance — The Chief-Justice, Garrison, Swayee, Trenohard, Parker, Bergen, Minturn, Kalisch, Black, White, Terhune, Heppenpieimee, Williams, Taylor, Gardner — 15.
For reversal — Fone.
*257No. 27—
For affirmance — The Chiee-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisce, Black, White, Terhune, Heppenheimer, Williams, Taylor, Gardner — 15.
For reversal — None.